
	
		I
		112th CONGRESS
		2d Session
		H. R. 3780
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  ordinary and necessary business expense deduction for contributions to regional
		  infrastructure improvement zones, and for other purposes.
	
	
		1.Ordinary and necessary
			 business expense deduction for contributions to regional infrastructure
			 improvement zones
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to trade or business expenses) is amended by redesignating subsection
			 (p) as subsection (q) and by inserting after subsection (o) the following new
			 subsection:
				
					(p)Contributions to
				regional infrastructure improvement zonesFor purposes of this
				subtitle—
						(1)In
				generalAt the election of the taxpayer, any qualified regional
				infrastructure improvement zone contribution made by such taxpayer in any
				taxable year—
							(A)shall be treated
				as an ordinary and necessary expense paid or incurred during such taxable year
				in carrying on a trade or business,
							(B)shall not be
				treated as chargeable to capital account, and
							(C)shall not be
				treated as a charitable contribution for purposes of section 170.
							(2)Qualified
				regional infrastructure improvement zone contributionFor
				purposes of this subsection—
							(A)In
				generalThe term qualified regional infrastructure
				improvement zone contribution means any contribution to a qualified
				regional infrastructure improvement zone—
								(i)by
				a taxpayer using real property (whether owned or leased) within such
				zone,
								(ii)used for public
				infrastructure located within such zone—
									(I)which is provided
				for in the long-range infrastructure plans for such zone approved by the
				multi-jurisdictional regional planning organization which created and
				designated such zone, or
									(II)which is
				consistent with any other long-range plans and is certified by the chief
				executive of, and the local governments represented by, such organization as
				appropriate and clearly beneficial to the public.
									(B)Qualified
				regional infrastructure improvement zone
								(i)In
				generalThe term qualified regional infrastructure
				improvement zone means any zone—
									(I)created and
				designated by a multi-jurisdictional regional planning organization empowered
				under Federal, State or local laws to perform such planning, through the filing
				of a certificate of designation with the Secretary or the Secretary's designee
				and with the Attorney General of each State in which the proposed zone is to be
				located,
									(II)located only
				within the boundaries of the political subdivisions represented by such
				organization, and
									(III)administered by
				an incorporated or unincorporated association designated by the such
				organization, the members of which are businesses and individuals—
										(aa)located within
				the proposed zone or political subdivisions the boundaries of which include all
				or any portion of the proposed zone, and
										(bb)who
				voluntarily join such association.
										(ii)Zone
				establishment in absence of multi-jurisdictional regional planning
				organizationIn the absence of a multi-jurisdictional regional
				planning organization, such term means any zone created and designated by any
				local government or consortia of local governments certifying to the Secretary
				or the Secretary's designee that such zone meets the criteria to be a qualified
				regional infrastructure improvement zone in that the projects within the zone
				are—
									(I)under the auspices
				of a local governmental agency,
									(II)pursuant to a
				plan of that agency,
									(III)managed by the
				agency's fiscal agent to ensure the implementation complies with all Federal,
				State and local laws, and
									(IV)subject to public
				review through at least 2 public hearings.
									(C)Multi-jurisdictional
				regional planning organization
								(i)In
				generalThe term multi-jurisdictional regional planning
				organization means any regional planning organization which—
									(I)is governed by a
				policy board of local government officials from units of general local
				government with additional representation of other State, local, business, and
				community leaders,
									(II)represents all or
				part of a metropolitan statistical area or micropolitan statistical
				area,
									(III)is authorized
				under Federal, State, or local law to carry out planning activities.
									(ii)Organizations
				specifically includedSuch term shall include—
									(I)any metropolitan
				planning organization (as defined by section 134(b) of title 23, United States
				Code, or section 5303(b) of title 49, United States Code),
									(II)any multi-service regional organization
				with State and locally defined boundaries that is accountable to a unit of
				general local government, administers more than one Federal, State, or local
				program, performs planning functions, and provides professional technical
				assistance to the public and the local governments to which it is
				accountable,
									(III)any organization
				of local elected officials and representatives that cooperates with the State
				within which it is located to plan networks, and advise officials on planning,
				in rural areas that are not represented by a metropolitan planning organization
				and have a population of at least 5,000,
									(IV)any economic
				development district (as defined in section 3 of the Public Works and Economic
				Development Act of 1965 (42 U.S.C. 3122), and
									(V)any local
				development district (as defined in section 15101(2) of title 40, United States
				Code).
									(D)InfrastructureThe
				term infrastructure means publicly owned and operated assets,
				including—
								(i)any highways, roadway, bridges, public
				transit systems, or intermodal transportation,
								(ii)any wastewater,
				drinking water, or storm water treatment facility (or facility related to such
				a facility), and
								(iii)any green
				infrastructure relating to any facility described in clause (ii).
								(3)TerminationNo
				election with respect to any contribution may be made under this subsection for
				any taxable year beginning more than 5 years after the date of the enactment of
				this
				subsection.
						.
			(b)Conforming
			 amendments
				(1)Section 162(b) of
			 the Internal Revenue Code is amended by striking No deduction
			 and inserting Except as provided under subsection (p), no
			 deduction.
				(2)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
					
						(M)expenditures for
				which a deduction is allowed by reason of an election under section
				162(p).
						.
				(3)Section 170(c) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(6)Except as provided
				in section 162(p)(1)(C), a qualified regional infrastructure improvement zone
				(as defined in subsection 162(p)) for a purpose described in section
				162(p)(2)(A)(ii).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
			
